DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-16) drawn to a method for curing digestate, is acknowledged. The election was made with traverse.  
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
Applicants have indicated that amended and new claims 20-22 and 23-24 read on the elected subject matter. The Examiner agrees.
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 17-19 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 8/4/22.
 Accordingly, claims 1-16 and 20-24 are under current examination.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tapola et al. (WO 2017/174873; published: 10/12/17; in IDS dated 10/18/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tapola et al. is directed to a method for treating surplus foundry sand by composting (Title). Tapola et al. teach that the compost can comprise a mixture of surplus foundry sand, manure material and/or bedding material. Tapola et al. teach that the bedding material contains active microorganisms as an inoculum which helps initiate a new compost (limitation of instant claims 5, 9 and 20). Tapola et al. teach that the compostable organic material refers to material containing active organic matter, which means that the material contains microorganisms required in the composting process. Examples of such microorganisms include bacteria, actinobacteria, fungi, protozoa and rotifers (limitation of instant claim 11).
Tapola et al. teach that the compost may be formed as an open form, for example as a pile on the ground (i.e., the compost is uncovered) (limitation of instant claims 1 and 20). The pile may be on a floor or similar base layer, for example a base made of concrete or asphalt, wherein the base layer may include channels or the like conveying structures for recovering water (limitation of instant claims 1, 14 and 20). Alternatively, Tapola et al. teach that the compost piles may be covered, for example by using a tarpaulin, roofing or other suitable covering (limitation of instant claims 12 and 23). Tapola et al. also teach that it is important that the moisture content of the sand may be substantially the same as in the ambient conditions, for example outdoor conditions, such as in the range of 5-10% (limitation of instant claims 12 and 23).  
During the titled method, the compost may be turned to improve porosity and oxygen content, mix in or remove moisture and redistribute cooler and hotter portions of the pile and furthermore, Tapola et al. teach that the compost should be turned or mixed at least once so that the parts on the surface of the compost pile would be moved into the compost (limitation of instant claims 1, 7 and 20). Tapola et al. teach that mixing, turning, air blowing and heat may be used to facilitate the pre-composting and that degradation of organic materials is rather fast in the beginning of the composting (limitation of instant claims 8 and 24). The air blowing to one or more locations of the compost step is used to decrease the moisture content (i.e., drying). Tapola et al. teach that heating of the compost in the thermophile phase is the result from the thermal energy production of microbes (limitation of instant claim 10). 
With regards to instant claims 3-4 and 13, Tapola et al. teach that when human manure is used, it may be provided as waste water sludge or sewage sludge, wherein the sludge is treated by anaerobic digestion. 
Tapola et al. teach controlling units for moisture and sensors used for continuously measuring temperature of composts (limitation of instant claims 15-16).
With regards to instant claims 21-24, Tapola et al. teach that the temperature of the compost, such as compost heap or compost windrow, is monitored, checked and/or controlled continuously, such as weekly, or more often, for example between six days, five days, four days, three days, two days, or even daily. Controlling refers to monitoring or measuring of the temperature and optionally, as a feedback, carrying out adjusting actions to change the temperature to a desired range or value. Such adjusting actions may comprise mixing or turning the compost, blowing air to the compost, such as hot air or cold air, covering the compost, uncovering the compost, heating the compost with a heating device, cooling the compost with a cooling device, adding new matter to the compost mixture etc.  With regards to such steps being an automated process, the Examiner directs attention to MPEP §2144.04(III), which states: 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
In the instant case, automating the steps taught by Tapola et al. would produce the same result.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tapola et al. do not teach wherein the one or more piles are 1-3 (or 1-1.5) meters tall and 2-4 (or 2-3) meters wide, as required by instant claims 1-2 and 20.  However, Tapola et al. teach that process parameters such as pile size may be adjusted during the process.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The size of the pile is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal pile size in order to best achieve the desired results as such would provide advantageous porosity, oxygen content, moisture and temperature, all of which is affected by the pile size. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617